DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.









Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.




The abstract of the disclosure is objected to because of implied phrases.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “transmitting, an access and mobility management function (AMF) node, a registration request” does make sense.  How you transmit an access and mobility management function (AMF) node?  For examination purse only, the Examiner shall take the term of term “transmitting to an access and mobility management function (AMF) node a registration request”.
In claims 2 and 8, the term “the deactivation of the PDU session” lacks antecedent bases because there is no deactivation of the PDU session, just determining whether to release or deactivate.
In claims 4 and 9, an option in the parent claim is determining to release a PDU session, these claims have other conditions and then releasing the PDU.  Is the releasing done once or twice?  Is claim 4, irreverent since it has already been determined?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by United States Patent Application Publication 2018/0198867 (DAO, et al) with effective filing date of the  Provisional Applications 62444251, filed January 9, 2017, 62448239 filed January 19, 2017,  62455412 February 5, 2017, 62460533 filed February17, 2017, 62472720 March 17, 2017, 62492045  filed April 28, 2017, and 62503117 filed May 8, 2017.





    PNG
    media_image1.png
    432
    538
    media_image1.png
    Greyscale

DAO, et al discloses a method for managing a session (Abstract), the method performed by a session management function (SMF) node (paragraph 134, figure 2B, #220) and comprising transmitting to an access and mobility management function (AMF) node (#218) a registration request to notify status information (#paragraphs 416, 423, 424, etc.) of a user equipment (UE) (#202) accessible to a local area data network (LADN) (#206, paragraph 109) via a second access network.   




    PNG
    media_image2.png
    512
    799
    media_image2.png
    Greyscale

Receiving a changed status information from the AMF node (#218) when the status information of the UE (#202) is changed (paragraphs 132, 133, 151, etc., figure 6C) and determining whether to release a PDU session of the UE (#202) based on the received information (figure 16, #1610, 186, 187, etc.).

    PNG
    media_image3.png
    677
    588
    media_image3.png
    Greyscale



“or” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  “Or” conditions are not limitations against which prior art must be found.  A conditional limitation is a claim feature that depends on a certain condition being present. For example, when or if condition X is present, feature Y is implemented or has effect. Without condition X, feature Y may be dormant or have no effect. It was not necessary for the Examiner to show that both paths of a conditional limitation were anticipated or obvious over prior art. Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016).  Conditional limitations that are not recited as structure that is capable of or configured to perform the conditional function may render the conditional limitation as “optional” and not truly “conditional.” The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “or” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).

    PNG
    media_image4.png
    488
    810
    media_image4.png
    Greyscale


DAO, et al discloses ay at Figure 4, 5, 6B, paragraphs 130, 135, 137, 139, etc.

    PNG
    media_image5.png
    533
    805
    media_image5.png
    Greyscale







“[88]    The terms ‘first’ and ‘second’ are used for the purpose of explanation about various components, and the components are not limited to the terms ‘first’ and ‘second’. The terms ‘first’ and ‘second’ are only used to distinguish one component from another component. For example, a first component may be named as a second component without deviating from the scope of the present disclosure.”  Hence, claim 3 is clearly shown the second network, which could also be the first, collected by the second access network and receiving that information, note the paragraphs mentioned in DAO, et al above.

    PNG
    media_image6.png
    508
    781
    media_image6.png
    Greyscale

DAO, et al at figures 15-17, 41, 42, 82A, B, 83A, B, #8210, 8308, Abstract, paragraphs 6, 133, 143,681, 689, 713, etc. 

    PNG
    media_image7.png
    511
    780
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    709
    502
    media_image8.png
    Greyscale


.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 5, 6, 11, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.







The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or make obvious the claimed receiving of, from the AMF node, the status information indicating that the UE is disconnected from the second access network, with the status information further including information indicating that the disconnection from the second access network is temporary, the receiving of the status information further includes receiving, from the AMF node, registration information indicating reconnection when the UE is reconnected to the second access network according to the status information and determining whether to reactivate the deactivated PDU session.  Nor the receiving of, from the AMF node, the status information indicating that the UE is disconnected from the second access network, with the status information further including information indicating that the disconnection from the second access network is temporary, the receiving of the status information further includes receiving, from the AMF node, registration information indicating reconnection when the UE is reconnected to the second access network according to the status information and continuously deactivating the first access network and changing only buffering setting of a user plane function (UPF), when the first network is deactivated before the second access network is released.  .



Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645